DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (2018/0061457) [Fisher] in view of Shen et al. (2019/0311743) [Shen].
Regarding claims 1, 4, and 5, Fisher discloses a method comprising the steps of:
recording video and audio (user generated content, paragraph 0075); 
storing the recorded video and audio and metadata of the recorded video and audio (“metadata associated with the subset of media content items” paragraph 0044);
automating the selection of a plurality of recorded video and audio (paragraph 0031), wherein each recorded video and audio were recorded on different devices not directly networked together (paragraphs 0043 and 0075);
enabling a user, via an interface, to select alternative audio tracks to automatically be integrated with the plurality of recorded video (paragraphs 0028 and 0040); and 
automating the play back of the plurality of recorded video and audio, wherein playing the plurality of recorded video and audio comprises synchronizing the plurality of recorded video and audio based at least in part on the metadata of each of the recorded video and audio (paragraphs 0038, 0041, and 0044).
Fisher fails to disclose the metadata comprises a time that the recorded video and audio was recorded.
In an analogous art, Shen teaches including comprehensive metadata with recorded audio/visual content (including date/time information) for assisting in the classification and manipulation of said content (paragraph 0039).
It would have been obvious at the time to a person of ordinary skill in the art to modify the method of Fisher to include the metadata comprises a time that the recorded video and audio was recorded, as suggested by Shen, for the benefit of further assisting in the classification and manipulation of said content.

Regarding claim 2, Fisher and Shen disclose the method of claim 1, wherein the metadata further comprises one or more of: one or more timing metadata; geo-location; tagging and naming convention used to trigger and automate video aggregation (Shen paragraph 0039).

Regarding claim 3, Fisher and Shen disclose the method of claim 2, wherein automating playback of video and audio content aligning the plurality of video and audio based at least in part on the one or more variables contained within the metadata (Fisher paragraphs 0036 and 0043).

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Said claimed invention is directed towards sending requests to respective content creators to acquire their permission before linking two recorded videos together in the aggregation. The prior art generally teaches allowing content creators to set permissions for their respective contents, see for example Haitsuka et al. (2021/0011946, paragraphs 0061, 0086, and 0093) and Coven et al. (2019/0108419, paragraph 0044). However, said prior art does not appear to teach or suggest applicant’s claimed invention of requesting specific content creators for similar permissions after the decision has been made to link at least two contents together.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421